Citation Nr: 1505836	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-05 983	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to September 1, 2008, for the grant of service connection for residuals of traumatic brain injury.  


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from November 1990 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for traumatic brain injury and assigned a 70 percent rating, effective September 1, 2008.  
REMAND

The Veteran was scheduled for a personal hearing before a Veterans Law Judge in Washington, D.C. in December 2014.  Prior to the hearing, he submitted a timely request that the hearing be postponed.  The Board's case locator system, VACOLS, indicates that the Veteran has requested that he be scheduled for a hearing before a Veterans Law Judge at the RO instead of in Washington, D.C.  That hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing before a Veterans Law Judge at the RO.  Notify the Veteran of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

